Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II in the reply filed on 8/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-10 are WITHDRAWN.

Claim Objections
Claims 16 is objected to because of the following informalities:  
Claim 16: “ppt” appears to be a typo and should be - - ppm - -. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US Pub. No. 2014/0163264).

Claim 11, Takahashi et al. disclose a system and method for purifying IPA recovered from a semiconductor manufacturing process wherein the system comprises treating the alcohol with an ion exchange membrane in combination with a filter [0008, that of Patent Literature 4].
They do not teach in this specific embodiment that the filter is an ion adsorption filter.
Takahashi et al. further teach a method of manufacturing a chemical liquid, the method comprising providing a system comprising one or plural ion exchange devices (Fig. 1/2, 23) and ion adsorption membrane (Fig. 1/2, 26)[0039-0040]. Alcohol is passed through the device [0039, 0047]. They teach that the adsorption membrane is beneficial for use as the filter because has an excellent reaction rate of ion exchange which allows for treatment at a higher flow rate without increasing water concentration. Further, combining the ion exchange with the filtration properties of the membrane makes it possible to remove fine particles at the same time [0040].

Claim 12: In the first embodiment, Takahashi et al. do not explicitly teach that the ion exchange membrane is before the ion adsorption membrane.
However, in the other embodiment Takahashi et al. teach specifically that the ion adsorption membrane (Fig. 1/2, 26) is downstream of the first ion exchange device (Fig. 1/2, 23) for removing alcohol and particles from the liquid obtained from the distillation apparatus [0039, 0040].
One of ordinary skill in the art at the time of the invention would have found it obvious to provide the ion adsorption membrane downstream of the ion exchange membrane in Takahashi et al.’s background embodiment for the benefit of removing residual alcohol and metal particles in the fluid. The combination of the ion exchange membrane and filter in Takahashi et al.’s background embodiment has two predictable solutions of arrangement, the ion exchange membrane is upstream or downstream of the filter. Choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Claim 13: Takahashi et al. teach that the adsorption membrane may be the one described in JP2003-112060. JP’060 teaches an adsorption membrane comprising a polyamide resin [JP’060 para. 0020]. Takashi et al. teaches this element by reference to JP’060. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of 
	Claim 14: Nylon is the generic name for polyamide.
	Claim 15: Takahashi et al. teach that the system and method treat IPA (isopropyl alcohol) [0002, 0030].
	Claim 16: Takahashi et al. do not teach that a metal component is in the material at an amount of from about 0.1 to 1000 mass “ppt” (interpreted as “ppm”). However, they do teach that metals are removed from the alcohol [0023, 0041].
	However, given that Takahashi et al. teach removing metals from the alcohol, one of ordinary skill in the art at the time of the invention would have found it obvious to try removing metals at any concentration from an alcohol solution. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US Pub. No. 2014/0163264) in view of Takashima et al. (US Pub. No. 2018/0028983).
Claim 17: Takahashi et al. do not teach the pressure conditions across the membranes.
	In the analogous art of filtration, Takashima et al. teach a method of filtering IPA using membranes wherein the pressure drop across the membrane is applied by nitrogen and is set at 0.08 mpa (about 11.6 psig)[0154] and 0.04 mpa (5.8 psig) [0159]. The differential pressure is optimized to control contact between the feed liquid and membrane [0119] and depends on the thickness, porosity, average pore diameter membrane to be used, or the desired purifying degree, the flow amount, the flow rate, the concentration or viscosity of the feed liquid [0117].
	One of ordinary skill in the art at the time of the invention would have found it obvious to apply a pressure differential across the membranes of about 11.6 psig of 5.8 psig because 
	Further, one of ordinary skill in the art at the time of the invention would have recognized that the pressure differential across the membranes is a result effective variable that is routinely optimized to control the contact time and flow through the membrane. The pressure differential depends on the variables of the system and method of separation [0117, 0119]. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767.  The examiner can normally be reached on M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778